DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ARMAND BERNIER,
                             Appellant,

                                    v.

                          THOMAS FIEDLER,
                              Appellee.

                              No. 4D22-0073

                              [June 30, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case No.
CACE20-005458.

  Kansas R. Gooden of Boyd & Jenerette, P.A., Miami, and Lara J.
Edelstein of Boyd & Jenerette, P.A., Boca Raton, for appellant.

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.